UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF |MISSISSIPPI

 

GREENVILLE DIVISION
MONTRELL GREENE PLAINTIFF
v. Civil No. 4:16-CV-00093
GREENWOOD PUBLIC SCHOOL DISTRICT, et al. DEFENDANTS
MEMORANDUM OPIN`ION

 

This matter is before the Court on the Defendants motion to strike [26] portions of Plaintiff
Montrell Greene’s complaint

Greene, a former superintendent of the Greenwood Public School District (“GPSD”),
alleges that Defendants impermissibly fired him in violation of the Due Process Clause of the
Fourteenth Amendment and state law. Green filed a complaint asserting the following causes of
action against the Defendants: a § 1983 claim for deprivation of property interest in his
employment contract; a § 1983 claim for deprivation of liberty interest; a § 1985 civil conspiracy
claim; and numerous state law claims.

Defendants filed a motion to dismiss. This Court found that Greene had failed to state a
claim for any of his federal causes of actions and therefore dismissed them. See February 8, 2017
Order, Mem. Op. [20, 21]. The Court declined to exercise supplemental jurisdiction on the state
law claims and therefore dismissed those claims without prejudice. Id.

Greene appealed On appeal, Greene challenged only this Court’s dismissal of his of
property interest due process claim; the Fifth Circuit deemed any other grounds for appeal
abandoned. See Greene v. Greenwood Pub. Sch. Dist., 890 F.3d 240, 242 n. l (Sth Cir. 2018). The
Fifth Circuit reversed this Court on the property interest due process claim, and affirmed this Court

on all other claims. Id. at 244.

On remand, Defendants filed this present motion to strike all of the causes of actions in
Greene’s complaint other than the property interest based due process claim. It is unclear under
what theory the Defendants ask the Court to strike (rather than dismiss) portions of the complaint.
“Technically, motions to strike are not proper methods of disposing of part or all of a complaint.”
Wray v. Edward Blank Assocs., Inc., 924 F. Supp. 498, 501 (S.D.N.Y. 1996) (citing 5A Charles
A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1380 (2d ed.l990)). Nonetheless,
“courts may treat motions to strike as motions to dismiss”. ld. Greene’s response indicates a
dispute between the parties about what causes of actions have been revived by the Fifth Circuit’s
decision. Thus, the Court will explain the current status of Greene’s claims.

This Court’s prior order, broadly, did two things: it dismissed all of Greene’s federal claims
against Defendants because the complaint did not state a claim for relief under federal law; and it
dismissed the state law claims without prejudice due to the Court’s denial to exercise supplemental
jurisdiction over them.

The Fifth Circuit, however, ordered that: “The district court's judgment is REVERSED
with respect to Greene's property-based procedural due process claim and AFFIRMED with
respect to his other claims.” Greene, 890 F.3d at 244. The accompanying judgment stated: “It is
ordered and adjudged that the judgment of the District Court is reversed, affirmed and the cause is
remanded to the District Court for further proceedings in accordance with the opinion of this
Court.” USCA Judgement [25].

“The mandate rule requires a district court on remand to effect our mandate and to do
nothing else.” Gen. Universal Sys., lnc. v. HAL, Inc., 500 F.3d 444, 453 (5th Cir. 2007)
(quoting Unitea’ States v. Castillo, 179 F.3d 321, 329 (5th Cir. 1999), rev'd on other grounds, 530

U.S. 120, 120 S.Ct. 2090, 147 L.Ed.2d 94 (2000). “Because the mandate rule is a corollary of the

law of the case doctrine, it ‘compels compliance on remand With the dictates of a superior court
and forecloses relitigation of issues expressly or impliedly decided by the appellate
court.”’ Id. (quoting Castillo, 179 F.3d at 329).

Application of the mandate rule requires this court to vacate its previous order and opinion
With respect to the property-based due process claim (Count I). But application of the mandate rule
also forecloses revival of Greene’s other federal claims because the dismissal of those claims has
been affirmed by the Fifth Circuit.

With respect to the pendant state law claims, the Court is of the opinion that those claims
currently stand dismissed as well. The Court’s prior order dismissed the state law claims without
prejudice The Fifth Circuit’s opinion affirmed this Court’s dismissal of all claims other than
property based due process claim, and thus implicitly (if` not explicitly) affirmed the Court’s
dismissal of the state law claims without prejudice. No part of the Fifth Circuit’s mandate requires
this Court reinstate the state law claims, Greene has not asked this Court to vacate its prior order
dismissing those claims, and Greene has not filed any amended complaint reasserting those claims.
Accordingly, this Court’s prior order still stands with respect to dismissing the state law claims
without prejudice.

Defendants’ motion seeks to dismiss all claims other than Greene’s property interest based t
due process claim. Because all of those claims have already been dismissed, either with or without

prejudice, the motion is moot. Accordingly, it is denied.

ad rha.aa

sENIo’R U.s. DISTRICT JUDGE

A separate order shall issue.

This the 5 day of November, 2018.

